Memorandum: We conclude that Supreme Court properly denied that part of plaintiffs motion seeking the difference between pendente lite support paid during the pendency of the divorce action and the amounts of maintenance and child support that were ultimately awarded. Plaintiff’s contentions concerning retroactive support “were previously raised and decided against [her] or could have been raised on a prior appeal in this matter . . . ‘Therefore, reconsideration of these [contentions] is barred by the doctrine of law of the case’ ” (Matter of Suzuki-Peters v Peters, 37 AD3d 726 [2007], lv denied 9 NY3d 814 [2007], quoting Palumbo v Palumbo, 10 AD3d 680, 682 [2004], lv dismissed 3 NY3d 765 [2004]). Present — Scudder, P.J., Centra, Carni and Valentino, JJ.